Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 24, 2020

                                     No. 04-19-00466-CR

                                  Scott Ralph WHEELOCK,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B18291
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER
        On February 10, 2020, appellant filed a “Motion on Review of Error(s) for Dismissal.”
Appellant’s motion is DENIED WITHOUT PREJUDICE to appellant reasserting his arguments
in his brief. Appellant’s brief is due on March 2, 2020. Because appellant may not receive this
order in a timely fashion, the deadline for appellant to file his brief is EXTENDED to March 16,
2020.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court